OPINION — AG — (1) THERE IS NO STATUTE OF LIMITATION CONTAINED WITHIN THE ADMINISTRATIVE PROCEDURES ACT OR THE PUBLIC ACCOUNTANCY ACT WHICH WOULD, AS A MATTER OF LAW, PRECLUDE THE BOARD FROM INVESTIGATING AN ALLEGED VIOLATION OF ANY POINT IN TIME WHEN IT FIRST COMES TO THE BOARD'S ATTENTION. (2) UNDER THE ADMINISTRATIVE PROCEDURES ACT, THE BOARD AND THE INVESTIGATIVE COMMITTEE DO NOT HAVE THE POWER TO SUBPOENA DOCUMENTS FROM A REGISTRANT PRIOR TO THE INSTITUTION OF AN INDIVIDUAL PROCEEDING. (3)SPECIFIC PROCEDURES TO BE OBSERVED BY INVESTIGATORS FOR THE BOARD DEPEND ON THE FACTS INVOLVED IN EACH PARTICULAR CASE, BUT MUST ALWAYS COMPLY WITH PROCESS REQUIREMENTS. (INVESTIGATION, RECORDS, WITNESSES) CITE: 59 O.S. 1971 15.1 [59-15.1], 59 O.S. 1971 15.5 [59-15.5] 75 O.S. 1971 301 [75-301], 75 O.S. 1971 315 [75-315] [75-315] (KAY HARLEY JACOBS)